Citation Nr: 1810022	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-40 907	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus, including as a result of exposure to herbicides. 

2.  Entitlement to service connection for hypertension, including as a result of exposure to herbicides. 

3.  Entitlement to service connection for Parkinson's disease, including as a result of exposure to herbicides, environmental contaminants and radioactive materials. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 1967.  He was stationed at Andersen Air Force Base (AFB) in Guam from April 1966 to October 1967. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claims, the Veteran testified at a videoconference hearing in October 2010 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the claims file, so is of record.

In June 2014, the Board remanded these claims for further development and consideration.  Regrettably, still further development is required, so the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he was exposed to herbicide agents during his active service while stationed in Guam.  See, e.g., February 2016 Statement in Support of Claim.  Specifically, he stated that his job as a freight specialist/cargo handler required that he handle loading and unloading aircraft going to and returning from Vietnam while he was stationed at Anderson Air Force Base in Guam.  The Veteran stated that on numerous occasions, the cargo netting securing containers of what he believed to be Agent Orange was soaked, and he would have to remove the netting and hang it to dry so it could be reused at a later time.  The Veteran also stated that he was periodically tasked to spray herbicides with a pump sprayer along the perimeter fence of the facility.

The Veteran's personnel records reflected that he was stationed at Anderson Air Force Base in Guam from April 1966 to October 1967.

The Board remanded the Veteran's claim in June 2014, in part, to ensure that verification of herbicide exposure can be conducted in accordance with the VA Adjudication Procedures Manual (M21-1).  The M21-1 has specific procedures for developing claims based on herbicide agent exposure in locations other than Vietnam, Korea or Thailand.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.7.a.  One step in the procedure is to contact the Compensation Service in order to "request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as claimed."  The AOJ completed this step and received a September 2008 response from Compensation Service, which stated in part that it "cannot provide any evidence to support the claim."  The Compensation Service response also stated that "[u]nless the claim is inherently incredible or clearly lacks merit ... it should be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) ... for any information this organization can provide to corroborate the veteran's claimed exposure" and that "[t]his process may delay resolution of the claim but it will help insure that we fulfill VA's duty to assist."  The M21-1 procedures for developing claims based on herbicide agent exposure in locations other than Vietnam, Korea or Thailand include, following the referenced request to Compensation Service, that if the Veteran "provided sufficient information to permit a search by JSRRC," a request for verification of herbicide agent exposure should be sent to the JSRRC. 

The AOJ subsequently did not contact the JSRRC and completed a March 2016 formal finding regarding "a lack of information required corroborating exposure to Agent Orange."  The formal finding also stated that "[w]e have determined that the information required to corroborate the exposure to herbicides described by the Veteran is insufficient to send to the [JSRRC]."

The United States Court of Appeals for Veterans Claims (Court) issued a decision that addressed VA's duty to assist within the context of when a request to the JSRRC is necessary.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).  

In Gagne, the Court stated that: 

The language of the duty-to-assist statute clearly states that when the veteran provides information sufficient to locate service records that are in the possession of a government agency and that might help the veteran's claim, VA "shall continue" to search for such records "unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A (c)(2).  The implementing regulation supports the conclusion that to fulfill his duty to assist the Secretary must make as many research record requests as are necessary and that a search for records is "futile" only when it becomes clear the record does not exist or is not in the possession of the custodian.  38 C.F.R. § 3.159 (c)(2).

The Court in Gagne found that multiple JSRRC requests were required as a result of information of record relating to an alleged stressor that occurred sometime during the Veteran's 13-month period of deployed service.  The Board finds the facts in this case to be analogous to those in Gagne and that remand is required for appropriate JSRRC requests in order to fulfill VA's duty to assist, to substantially comply with the prior June 2014 Board remand and to comply with the applicable provisions of the M21-1.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, the Veteran and/or evidence of record provided information regarding the approximate date (April 1966 to October 1967), location (Guam, specifically at Andersen Air Force Base), unit (personnel records reflected that the Veteran's Organization in Guam was the "605th Mil Alft Spt Sq") and circumstances surrounding (referenced above) his reported herbicide agent exposure.  Moreover, the Board notes that the September 2008 Compensation Services response stated that the Veteran's claim "should be referred to the ... JSRRC" and that "[t]his process may delay resolution of the claim but it will help insure that we fulfill VA's duty to assist."  This statement indicated that the JSRRC may have information relevant to the Veteran's claim and accordingly, VA's duty to assist requires requests to the JSRRC.  See 38 C.F.R. § 3.159 (c)(2) (2017) (stating that "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency").  This outcome is further warranted based on the Court's holding in Gagne, as addressed above. 

In sum, remand is required for the appropriate requests to the JSRRC for verification of the Veteran's reported herbicide agent exposure. 

Accordingly, these claims are REMANDED for the following action:

1.  Make appropriate requests to the JSRRC for verification of the Veteran's reported herbicide agent exposure (discussed further in the body of the remand above) in accordance with the M21-1.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.7.a. 

This includes, if necessary, submitting multiple requests to the JSRRC.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (holding that VA had failed in fulfilling its duty to assist when VA did not submit multiple requests to the JSRRC).

2.  Following any other development deemed necessary, re-adjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, provide him and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

